Citation Nr: 0424272	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  02-00 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for a persistent 
pilonidal sinus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  That decision denied a compensable evaluation 
for a persistent pilonidal sinus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's 
duty to notify and assist has been significantly expanded in 
the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence the claimant is to provide and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).  To date, the veteran has not been 
issued the proper notice required by the VCAA.  The Board 
notes that the veteran was supplied with the appropriate 
regulations in the February 2004 supplemental statement of 
the case.  However, the December 2002 letter informing the 
veteran of the evidence necessary to substantiate his claim 
referred to the schedular criteria necessary to establish 
entitlement to a higher rating for hemorrhoids.  The Board 
notes that the veteran's persistent pilonidal sinus has been 
rated analogously to a scar under the schedular criteria 
applicable to skin disorders.  Therefore, the December 2002 
VCAA notice is defective as it referred to the wrong criteria 
and did not inform the veteran of the evidence necessary to 
establish entitlement to his specific claim.

Furthermore, the veteran has stated that he has received both 
private treatment and treatment through VA for his service-
connected disorder.  However, with the exception of one VA 
treatment record provided by the veteran, the veteran's VA 
treatment records have not been obtained.  Moreover, the RO, 
while it requested the veteran provide any private treatment 
records in his possession, has not supplied the veteran with 
a release, which would enable the RO to obtain the veteran's 
private treatment records on his behalf.

Finally, the veteran has specifically claimed entitlement to 
an extra-schedular rating on the basis that flare-ups of his 
service-connected cyst significantly affect his ability to 
pursue gainful employment.  The veteran has not been provided 
with the regulations pertinent to extraschedular ratings.  
Neither has the veteran been given notice as to the 
information required to establish entitlement to such a 
rating.

Therefore, in order to comply with the veteran's due process 
rights, the case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate notice 
under the VCAA.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or the 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103 (a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a persistent 
pilonidal sinus.  After securing the 
necessary release, the RO should obtain 
these records.  Regardless of any 
information obtained regarding private 
treatment, the RO should request the 
veteran's treatment records from any VA 
facilities where the veteran has noted he 
received treatment, which includes the 
Beaumont and Houston VA clinics.

3.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the veteran's service-
connected persistent pilonidal sinus.  
The claims folder and a separate copy of 
this remand should be made available to 
the examiner for review.  The examiner is 
asked to document any functional 
limitations that may be associated with 
the veteran's disorder.

4.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claims.

5.  Readjudicate the veteran's claim on 
appeal, with application of the 
appropriate laws and regulations and 
consideration of any additional 
information obtained.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



